SANDERS, Justice
(dissenting).
The majority holds defendant could not get a fair hearing on the trial date because prejudice against defendant permeated East Baton Rouge Parish. Hence, the trial court erred in denying defendant’s motion for a continuance. I do not agree with this holding.
The testimony overwhelmingly shows that a fair trial could be had. On cross-examination, most witnesses called by the defendant admitted a fair trial could be conducted.
Between the alleged offense and trial, over two months, no hostile demonstrations occurred. The record does not reflect that defendant exhausted his peremptory challenges or that he was forced to accept an obnoxious juror.
Therefore, the trial court did not abuse its discretion in overruling the motion for a continuance.
For the reasons assigned, I respectfully dissent.
SUMMERS, Justice (dissenting).
I concur in the dissenting opinion of Mr. Justice SANDERS.